Scott, Judge,
delivered the opinion of the court.
There was no error in refusing the instruction asked, by the defendant, as it assumed the identity of the mare claimed by the plaintiff with that alleged to belong to - the defendant. Whether the mare claimed by the plaintiff was the same alleged *32to belong to the defendant was the very matter in dispute, and the court properly refused an instruction which assumed such to be the fact.
Matters of record can not be proved by parol. If there was any legal process or proceedings by which the mare was taken from the plaintiff and put into the possession of the defendant, a copy of such proceedings should have been produced. The declaration of a witness that there were such proceedings, was no such evidence as would have warranted an instruction or supported a claim founded on them.
The other judges concurring, the judgment is affirmed.